Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

The instant application having Application No. 14/253,129 has a total of 1-35 claims pending in the application filed on 04/15/2014; there are 4 independent claims and 31 dependent claims, all of which are ready for examination by the examiner.   

Response to Arguments

This Office Action is in response to applicant’s communication filed on January 30, 2021 in response to PTO Office Action dated July 31, 2020.  The Applicant’s remarks and amendments to the claims and/or specification were considered with the results that follow.

Claim Rejections

35 U.S.C. § 103


Applicant's following arguments filed on 01/11/2017 have been fully considered but are not persuasive.


35 U.S.C. § 103

Independent Claims 1, 11, 31 and 35


Claim 1 


Applicant argues on page 12 in regards to the independent claim 1, “the Examiner has misapplied Haggerty by taking citations from Haggerty out of context. Haggerty (i) does not disclose copying the results of its search (ii) Haggerty does not disclose searching for allocated sectors and (iii) Haggerty does not disclose identifying as relevant at least one preceding sector based on an identification of an allocated sector”. 

Examiner respectfully disagrees with arguments on page 12 in regards to the independent claim 1.  The argument has no relevance to the language of the claimed limitation of the independent claim 1.   The combination of Turner Philip Bryan (US PGPUB 20080195543), Stewart et al (US PGPUB 20120254203) and Haggerty et al (US PGPUB 20090287647) teaches all the features/limitations of the claim 1. (i)  Haggerty (Paragraph [0060]) clearly teaches (“the search operations are being carried out for the purpose of identifying images indicating criminal activity, the evidence file is created by copying the hard disk drive”. (ii)  Haggerty (Paragraph [0032]) clearly teaches “the use of identification data is advantageous as it allows a data store to be searched relatively quickly”.  More details are provided of the automated search and mix of automated search and manual search where the efficiency of search has no relevance to the claimed invention.  (iii) Haggerty (Paragraph [0046], Paragraph [0048] and Paragraph [0055]) teaches “based on the device identifying as relevant said at least (the file is segmented and stored in a plurality of segments [allocated sectors] which may be sequentially ordered [device identifying as relevant said at least one allocated sector], an end of file (EOF) indicator located immediately after the final byte of the last segment, the file system reads data from the relevant segment up to the EOF indicator and a single segment can be located when immediately preceding [identifying as relevant at least one other of said plurality of sectors which precede] and immediately succeeding segments are related to the same file)”.   Thus the applicant’s argument are incorrect.  

Applicant argues on pages 13 and 14 in regards to the independent claim 1, “The report only discloses that a match to the signature was found. It makes no mention of identifying allocated sectors (instead it searches and ignores various allocated sectors until it locates a specific matching sector), does not disclose identifying allocated sectors as relevant (instead for a sector to be relevant it must match the reference file), and it does not disclose identifying a preceding sector as relevant (instead it merely stops once it locates the sector it was searching for and creates a report about only that sector).  Taken in context as explained above, it becomes clear that the Examiner’s citation to paragraphs [0031], [0032], [0033], [0046], [0048] and [0055] for the incorrect assertion that Haggerty discloses identification of an allocated sector and at least one preceding sector as relevant and identifying at least one sector that has never been allocated is misplaced. Haggerty does not determine if a sector is allocated, instead it searches for a specific piece of information that matches its reference/signature information.  This is very different from and takes more processing power and time than merely determining if a sector is allocated. Haggerty will examine multiple allocated sectors without identifying them as relevant (actually identifying them as irrelevant) before it locates the sector that matches the information that it is searching for. Once it locates the matching data it merely provides that information to an analyst who may then perform a manual search for additional information related to that file”.

Examiner respectfully disagrees with arguments on pages 13 and 14 in regards to the independent claim 1.  The argument has no relevance to the claimed limitation of the independent claim 1 of how search is done, how efficient ii is and whether the search is done automatically or manually.  The combination of Turner Philip Bryan (US PGPUB 20080195543), Stewart et al (US PGPUB 20120254203) and Haggerty et al (US PGPUB 20090287647) teaches all the features/limitations of the claim 1.  As detailed explanation provided supra, Haggerty (Paragraph [0032]) clearly teaches “identifying allocated sectors as relevant” and Haggerty (Paragraph [0046], Paragraph [0048] and Paragraph [0055]) teaches “based on the device identifying as relevant said at least one allocated sector, identifying as relevant at least one other of said plurality of sectors which precede, in said order of storage, said at least one allocated sector”.  The argument that “Haggerty does not determine if a sector is allocated, instead it searches for a specific piece of information that matches its reference/signature information” is totally irrelevant to the language of the claim 1.  Moreover, even if it searches for the signature of the sectors, it searches for the allocated or relevant sectors only. Also the argument “This is very different from and takes more processing power and time than merely determining if a sector is allocated” is not related to the claimed language. Of the claim 1.   As per MPEP 2111.01 (II), “Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim”.  Also, Haggerty [Paragraph [0032] and Paragraph [0047]) clearly points out that techniques related to searching “the speed of search is considerably improved as compared to techniques currently in widespread use by retrieving the data from the relevant sectors”.  The argument “This is very different from and takes more processing power and time than merely determining if a sector is allocated” is based on assumptions and no evidence provided.  Thus the applicant’s arguments are incorrect.

Applicant argues on page 15 in regards to the independent claim 1, “For at least these reasons, Haggerty fails to support the Examiner’s assertions and claim 1 is novel over the combination of Turner, Stewart and Haggerty.  Applicant respectfully requests that the Examiner reconsider and withdraw the rejection of Claim 1 based on the combination of Turner, Stewart and Haggerty”.

Examiner respectfully disagrees with arguments on page 15 in regards to the independent claim 1.  For the reasons specified supra for the independent claim 1, the combination of Turner, Stewart and Haggerty teaches all the features/limitations of the claim 1 and thus the claim 1 is not allowable.

Claim 11


Applicant argues on pages 15 and 16 in regards to the independent claim 11, “For the same reasons as stated above regarding Claim 1, Applicant respectfully disagrees with the Examiner’s assertion regarding the teaching of Haggerty and again points out that Haggerty fails to disclose determining allocated sectors or identifying preceding sectors as relevant based on an allocated sector.  The combination of Turner, Stewart and Haggerty fails to render Claim 11 obvious. Accordingly, Applicant respectfully requests that the Examiner reconsider and withdraw the rejection of Claim 11 based on the combination of Turner, Stewart and Haggerty”.

Examiner respectfully disagrees with arguments on pages 15 and 16 in regards to the independent claim 11.  For the reasons specified supra for the independent claim 1, the combination of Turner, Stewart and Haggerty teaches all the features/limitations of the claim 11 and thus the claim 11 is not allowable.     

Claim 31


Applicant argues on pages 16 and 17 in regards to the independent claim 31, “For some of the reasons discussed above regarding Claim 1, Stewart and Haggerty fail to disclose the elements of Claim 31 that are not disclosed by Turner. Neither Stewart nor Haggerty discloses the elements of Claim 31 that the Examiner identifies as not being disclosed by Turner, the combination of Turner, Stewart, and Haggerty fails to render Claim 31 obvious. Accordingly, Applicant respectfully requests that the Examiner reconsider and withdraw the rejection of Claim 31 based on the combination of Turner, Stewart and Haggerty”.
	
Examiner respectfully disagrees with arguments on pages 16 and 17 in regards to the independent claim 31.  For the reasons specified supra for the independent claim 1, the combination of Turner, Stewart and Haggerty teaches all the features/limitations of the claim 31 and thus the claim 31 is not allowable.     

Claim 35


Applicant argues on pages 17 and 18 in regards to the independent claim 35, “For the reasons discussed above regarding Claims 1 and 31, Stewart and Haggerty fail to disclose the elements of Claim 35 that are not disclosed by Turner. Neither Stewart nor Haggerty discloses the elements of Claim 35 that the Examiner points out are not disclosed by Turner, the combination of Turner, Stewart and Haggerty fails to render Claim 35 obvious. Accordingly, Applicant respectfully requests that the Examiner reconsider and withdraw the rejection of Claim 35 based on the combination of Turner, Stewart and Haggerty”.
	
Examiner respectfully disagrees with arguments on pages 17 and 18 in regards to the independent claim 35.  For the reasons specified supra for the independent claim 1, the combination of Turner, Stewart and Haggerty teaches all the features/limitations of the claim 35 and thus the claim 35 is not allowable.     

Dependent Claims 2-10, 12-30 and 32-34

Claims 2-10


Applicant argues on page 15 in regards to the dependent claims 2-10, “Claims 2-10 ultimately depend from Claim 1. As such, Claims 2-10 are novel over the combination of Turner, Stewart and Haggerty for at least the same reasons that Claim 1 is novel over this combination. Accordingly, Applicant respectfully requests that the Examiner reconsider and withdraw the rejection of Claims 2-10 based on the combination of Turner, Stewart and Haggerty”.

Examiner respectfully disagrees with arguments on page 15 in regards to the dependent claims 2-10.  For the reasons specified supra for the independent claim 1, the claims 2-10 are not allowable.

Claims 12-30


Claims 12-30 ultimately depend from Claim 11. As such, claims 12-30 are novel over the combination of Turner, Stewart and Haggerty for at least the same reasons that Claim 11 is novel over this combination. The addition of Heller to this combination does not add the missing elements. Accordingly, Applicant respectfully requests that the Examiner reconsider and withdraw the rejection of Claims 12-30 based on the various combinations of Turner, Stewart and Haggerty”.

Claims 32-34


Applicant argues on page 17 in regards to the dependent claims 32-34, “Claims 32-34 ultimately depend from Claim 31. As such, claims 32-34 are novel over the combination of Turner, Stewart and Haggerty for at least the same reasons that Claim 31 is novel over this combination. The addition of Heller to this combination fails to disclose the elements missing from this combination. Accordingly, Applicant respectfully requests that the Examiner reconsider and withdraw the rejection of claims 32-34 based on the various combinations of Turner, Stewart, Haggerty and Heller”.

Examiner respectfully disagrees with arguments on page 17 in regards to the dependent claims 32-34.  For the reasons specified supra for the independent claim 31, the claims 32-34 are not allowable.


Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1, 3-19, 21-23, 27-33 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Turner Philip Bryan (US PGPUB 20080195543) in view of Stewart et al (US PGPUB 20120254203) and in further view of in view of Haggerty et al (US PGPUB 20090287647).

As per claim 1:
Turner teaches:
“A method for improving performance of a forensic duplication of a data source, wherein said data source is divided into a plurality of sectors, wherein said plurality of sectors are allocated according to an order of storage, the method comprising” (Paragraph [0021], Paragraph [0035], Paragraph [0118], Paragraph [0141] and Paragraph [0142] (a method for forensic capture and analysis of digital evidence for investigation of at least one source comprising  the steps of: copying digital data (duplication of data) from a data source into one or more evidence files where digital evidence bag (DEB) significantly streamlines the processing of digitally based evidence and the location of a particular file on a disk could be recorded in physical sector locations, the method comprising))
“a forensic device selectively communicating with the data source” (Paragraph [0047] (the apparatus comprising: means for copying digital data from a data source into one or more evidence files))
“and said device copying in a forensically sound manner, to a storage associated with said device, said at least one allocated sector” (Paragraph [0065] and Paragraph [0067] (a Digital Evidence Bag (DEB) comprises a tag file  and one or more evidence units (EU, such DEB's allow digital information of almost any size and from any source to be stored (copied) in a forensically sound manner)).
Turner does not EXPLICITLY teach: said device determining that at least one of said plurality of sectors on said data source has been allocated; said device determining that at least one sector on said data source has never been allocated; said device identifying as relevant every said at least one allocated sector; and based on the device identifying as relevant said at least one allocated sector, identifying as relevant at least one other of said plurality of sectors which precede, in said order of storage, said at least one allocated sector; said device identifying as irrelevant said at least one sector that has never been allocated.
However, Stewart teaches:
“said device determining that at least one of said plurality of sectors on said data source has been allocated” (Paragraph [0041] and Paragraph [0046] (electronic data is organized in a manner well known, is divided into multiple sectors, each sector being configured to store at most a predetermined amount of electronic data or information. divided into multiple sectors, each sector being configured to store at most a predetermined amount of electronic data or information and maintains structured information describing every allocated sector used))
“said device determining that at least one sector on said data source has never been allocated” (Paragraph [0041] and Table 1 (various sectors are unused or unallocated and available for additional files to be written)).
Also, Haggerty teaches:
 “said device identifying as relevant every said at least one allocated sector” (Paragraph [0030], Paragraph [0032] and Paragraph [0033] (it is common for data to be organized in segments (sometimes referred to as blocks, clusters or sectors), the use of identification data can efficiently direct an analyst to the relevant areas or allow particular data to be identified (device identifying as relevant with least one allocated sector) and it allows a data store to be searched relatively quickly))
“and, based on the device identifying as relevant said at least one allocated sector, identifying as relevant at least one other of said plurality of sectors which precede, in said order of storage, said at least one allocated sector” (Paragraph [0046], Paragraph [0048] and Paragraph [0055] (the file is segmented and stored in a plurality of segments (allocated sectors) which may be sequentially ordered (device identifying as relevant said at least one allocated sector), an end of file (EOF) indicator located immediately after the final byte of the last segment, the file system reads data from the relevant segment up to the EOF indicator and a single segment can be located when immediately preceding (identifying as relevant at least one other of said plurality of sectors which precede) and immediately succeeding segments are related to the same file))
“said device identifying as irrelevant said at least one sector that has never been allocated” (Paragraph [0031], Paragraph [0033], Paragraph [0046] and Paragraph [0048] (an application of the invention is in searching raw data for evidence of illegal or suspicious digital pictures resident or deleted (allocated currently or previously) on the hard disk drive, can identify that a file of interest (relevant) was stored in the data store (that is irrelevant was unallocated or not stored), the data structure containing the information of relevance (relevant or irrelevant) for a user in a manner that can be accessed and managed and only the relevant segment of the file is read from the mass storage device where irrelevant could be anything else except relevant)).
At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Turner, Stewart and Haggerty to have “said device determining that at least one of said plurality of sectors on said data source has been allocated; said device determining that at least one sector on said data source has never been allocated; said device identifying as relevant every said at least one allocated sector; and based on the device identifying as relevant said at least one allocated sector, identifying as relevant at least one other of said plurality of sectors which precede, in said order of storage, said at least one allocated sector; said device identifying as irrelevant said at least one sector that has never been allocated” as it helps in providing forensics a high degree of precision in order to fully analyze the relevant data (Stewart, Paragraph [0007] and it allows particular data to be identified through the use of identification data associated with the particular data where it is possible to detect the particular data even if the data store includes a copy of the particular data in which some of the data values have been changed (Haggerty, Paragraph [0030]). 
Therefore, it would have been obvious to combine Turner, Stewart, and Haggerty to obtain the invention. 

As per claim 3:
Turner, Stewart and Haggerty teach the method as specified in the parent claim 1 above. 
Stewart further teaches:
“wherein said at least one other of said plurality of sectors which precedes, in said order of storage, said at least one allocated sector includes all sectors which precede, in said order of storage, said at least one allocated sector” (Paragraph [0048] (the primary factor of organization is the location of sectors corresponding to individual files or alternatively, additional factors may be file name, full paths to files, file size, and other criteria known in the art)).

As per claim 4:
Turner, Stewart and Haggerty teach the method as specified in the parent claim 1 above. 
Stewart further teaches:
“further comprising said device identifying as relevant at least one sector which immediately follows, in said order of storage, said at least one allocated sector” (Paragraph [0046] (partition table  and file system data are read and parsed to identify the existence of files and sectors to which individual files correspond)).

As per claim 5:
Turner, Stewart and Haggerty teach the method as specified in the parent claim 1 above. 
Haggerty further teaches:
“wherein said at least one allocated sector contains deleted data” (Paragraph [0033] (it will often be the case that at least some segments of the file remain in the data store, although such segments are noted as deleted in some data structure)).

As per claim 6:
Turner, Stewart and Haggerty teach the method as specified in the parent claim 1 above.
Stewart further teaches:
“said device defining a subset of at least two of said plurality of sectors as a region, wherein said at least one allocated sector is a member of said subset” (Paragraph [0049] and Fig. 2 (electronic data may be divided into segments  and with all sectors of each column forming a segment))
“and said device identifying said region as relevant as a result of said determining step” (Paragraph [0051] (at least some of the segments are distributed to processors based on the work process so that each of the at least some segments corresponds to at least one processor)).

As per claim 7:
Turner, Stewart and Haggerty teach the method as specified in the parent claim 6 above. 
Stewart further teaches:
 “said device defining another subset of at least two of said plurality of sectors as another region” (Paragraph [0049] (electronic data is divided into as many segments as correspond to the number of processors available to system 10))
“wherein a metadata is associated with said region and wherein said device determines that no metadata is associated with said another region, said device identifying said another region as relevant as a result of said determination that no metadata is associated with said another region” (Paragraph [0042], Paragraph [0044] and Paragraph [0046] (particular  sectors, partitions and files may be selected as a sub-part of electronic data  for analysis where characteristics may be determined for any constituent parts of electronic data, including partition table, file system data and data which may have previously been stored in currently unused sectors and controller then creates a new file incorporating structured information describing every file in the electronic data or sub-part of electronic data  as well as unused sectors  and sectors unallocated to particular partitions)).

As per claim 8:
Turner, Stewart and Haggerty teach the method as specified in the parent claim 1 above. 
Turner further teaches:
“further comprising a tool examining a plurality of locations on said data source and said device identifying said examined plurality of locations as relevant” (Paragraph [0030] and Paragraph [0143] (the system described in the EnCase.RTM and logical cluster locations within a volume)).

As per claim 9:
Turner, Stewart and Haggerty teach the method as specified in the parent claim 1 above. 
Turner further teaches:
“further comprising a user interface being employed to examine a plurality of locations on said data source and said device identifying said examined plurality of locations as relevant” (Paragraph [0138] and Paragraph [0143] (the investigator can use an interface similar to that of a file browser and is able to navigate the directory tree and choose which files to acquire)).

As per claim 10:
Turner, Stewart and Haggerty teach the method as specified in the parent claim 1 above.
Stewart further teaches:
“said device defining a subset of at least two of said plurality of sectors as a region” (Paragraph [0049] and Fig. 2 (electronic data may be divided into segments and with all sectors of each column forming a segment))
“said device defining another subset of at least two of said plurality of sectors as another region” (Paragraph [0049] (electronic data  is divided into as many segments as correspond to the number of processors available to system)).
Also, Turner further teaches:
“said device prioritizing a respective relevance of said region and said another region into higher and lower priority regions” (Paragraph [0115] and Paragraph [0119](DEB's can be described in number of categories where using DEB’s, the current dumb approach to image capture can be replaced with imagers that operate in a more intelligent or selective manner)).

As per claim 11:
Turner teaches:
“A method for improving performance of a forensic investigation of a data source, wherein said data source is divided into a plurality of sectors, wherein said plurality of sectors are allocated according to an order of storage, the method comprising” (Paragraph [0021], Paragraph [0035], Paragraph [0118], Paragraph [0141] and Paragraph [0142] (a method for forensic capture and analysis of digital evidence for investigation of at least one source comprising  the steps of: copying digital data (duplication of data) from a data source into one or more evidence files where digital evidence bag (DEB) significantly streamlines the processing of digitally based evidence and the location of a particular file on a disk could be recorded in physical sector locations, the method comprising))
“a forensic device selectively communicating with the data source” (Paragraph [0047] (the apparatus comprising: means for copying digital data from a data source into one or more evidence files))
“and said device copying in a forensically sound manner, to a storage associated with said device, said at least one allocated sector” (Paragraph [0065] and Paragraph [0067] (a Digital Evidence Bag (DEB) comprises a tag file  and one or more evidence units (EU, such DEB's allow digital information of almost any size and from any source to be stored (copied) in a forensically sound manner)).
Turner does not EXPLICITLY teach: said device determining that at least one of said plurality of sectors on said data source has been allocated; said device determining that at least one of said plurality of sectors on said data source has never been allocated; and, based on the device determining that said at least one of said plurality of sectors has been allocated, at least one other of said plurality of sectors which precede, in said order of storage, said at least one allocated sector; and said device not copying said at least one sector that has never been allocated.
However, Stewart teaches:
“said device determining that at least one of said plurality of sectors on said data source has been allocated” (Paragraph [0041] and Paragraph [0046] (electronic data is organized in a manner well known, is divided into multiple sectors, each sector being configured to store at most a predetermined amount of electronic data or information.divided into multiple sectors, each sector being configured to store at most a predetermined amount of electronic data or information and maintains structured information describing every allocated sector used))
“said device determining that at least one of said plurality of sectors on said data source has never been allocated” (Paragraph [0041] and Table 1 (various sectors are unused or unallocated and available for additional files to be written)).
Also, Haggerty teaches:
 “(Paragraph [0046], Paragraph [0048] and Paragraph [0055] (the file is segmented and stored in a plurality of segments (allocated sectors) which may be sequentially ordered (device identifying as relevant said at least one allocated sector), an end of file (EOF) indicator located immediately after the final byte of the last segment, the file system reads data from the relevant segment up to the EOF indicator and a single segment can be located when immediately preceding (identifying as relevant at least one other of said plurality of sectors which precede) and immediately succeeding segments are related to the same file))
“and said device not copying said at least one sector that has never been allocated” (Paragraph [0031], Paragraph [0033], Paragraph [0046] and Paragraph [0048] (an application of the invention is in searching raw data for evidence of illegal or suspicious digital pictures resident or deleted (allocated currently or previously) on the hard disk drive, can identify that a file of interest (relevant) was stored in the data store (that is irrelevant was unallocated or not stored), the data structure containing the information of relevance (relevant or irrelevant) for a user in a manner that can be accessed and managed and only the relevant segment of the file is read from the mass storage device where irrelevant could be anything else except relevant)).
At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Turner, Stewart and Haggerty to have “said device determining that at least one of said plurality of sectors on said data source has been allocated; said device determining that at least one of said plurality of sectors on said data source has never been allocated; and, based on the device determining that said at least one of said plurality of sectors has been allocated, at least one other of said plurality of sectors which precede, in said order of storage, said at least one allocated sector; and said device not copying said at least one sector that has never been allocated” as it helps in providing forensics a high degree of precision in order to fully analyze the relevant data (Stewart, Paragraph [0007] and it allows particular data to be identified through the use of identification data associated with the particular data where it is possible to detect the particular data even if the data store includes a copy of the particular data in which some of the data values have been changed (Haggerty, Paragraph [0030]). 
Therefore, it would have been obvious to combine Turner, Stewart, and Haggerty to obtain the invention.

As per claim 12, the claim is rejected based upon the same rationale given for the parent claim 11 and the claim 3 above.

As per claim 13, the claim is rejected based upon the same rationale given for the parent claim 12 and the claim 4 above.

As per claim 14:
Turner, Stewart and Haggerty teach the method as specified in the parent claim 11 above. 
Stewart further teaches:
“wherein said order of storage comprises allocating said plurality of sectors in the storage device in a sequential order” (Paragraph [0041] (electronic data is divided into multiple sectors, each sector being configured to store at most a predetermined amount of electronic data or information and a plurality of files, denoted by common numerals within various sectors, are incorporated in electronic data)).

As per claim 15:
Turner, Stewart and Haggerty teach the method as specified in the parent claim 11 above. 
Stewart further teaches:
“wherein said order of storage comprises sequentially allocating at least some of said plurality of sectors then sequentially allocating at least some more of said plurality of sectors, wherein said at least some of said plurality of sectors and said at least some more of said plurality of sectors are not contiguous” (Paragraph [0041] (electronic data is divided into multiple sectors, each sector  being configured to store at most a predetermined amount of electronic data or information and a plurality of files, denoted by common numerals within various sectors, are incorporated in electronic data and the location of files is managed, either in supplement to sectors or in alternative to sectors, by byte ranges, such that a location of a file is defined in terms of the addresses of the bytes that the file occupies)).

As per claim 16, the claim is rejected based upon the same rationale given for the parent claim 11 and the claim 5 above.

As per claim 17, the claim is rejected based upon the same rationale given for the parent claim 11 and the claim 6 above.

As per claim 18:
Turner, Stewart and Haggerty teach the method as specified in the parent claim 17 above.
Stewart further teaches:
“said device defining another subset of at least two of said plurality of sectors as another region” (Paragraph [0049] (electronic data is divided into as many segments as correspond to the number of processors available to system)).
Also, Haggerty further teaches:
“said device assigning a value to said region and another value to said another region to create a Region Map” (Paragraph [0043] and Paragraph [0045] (the mass storage device stores data organized into a series of segments which are sometimes referred to as clusters (regions) and the file system determines how data is stored on the mass storage device by providing a logical map of data resident within a particular partition or cluster of the mass storage device)).

As per claim 19:
Turner, Stewart and Haggerty teach the method as specified in the parent claim 18 above.
Stewart further teaches:
“said device determining that at least one sector in said another region has been allocated wherein said value and said another value are the same value” (Paragraph [0041] and Paragraph [0047] (electronic data  is divided into multiple sectors, each sector being configured to store at most a predetermined amount of electronic data or information and regardless of the specifics of partition and file system data, the information written to the new file may be in the same format and capable of describing files and their corresponding sectors)).

As per claim 21:
Turner, Stewart and Haggerty teach the method as specified in the parent claim 18 above.
Haggerty further teaches:
“said device representing said value and said another value into a series of characters” (Paragraph [0012] (a plurality of first data values arranged in a plurality of first segments, and the data store comprises a plurality of second data values arranged in a plurality of second segments)).

As per claim 22:
Turner, Stewart and Haggerty teach the method as specified in the parent claim 17 above. 
Stewart further teaches:
 “said device defining another subset of at least two of said plurality of sectors as another region” (Paragraph [0049] (electronic data is divided into as many segments as correspond to the number of processors available to system))
“wherein a metadata is associated with said region” (Paragraph [0042] and Paragraph [0044] (particular sectors, partitions and files may be selected as a sub-part of electronic data for analysis))
“said device determining that no metadata is associated with said another region” (Paragraph [0044] (in addition, characteristics may be determined for any constituent parts of electronic data, including partition table, file system data  and data which may have previously been stored in currently unused sectors))
“said device copying said another region to said storage” (Paragraph [0003] and Paragraph [0044] (system may identify characteristics of data which may have previously been stored in currently unused sectors and copy as evidence file)).

As per claim 23:
Turner, Stewart and Haggerty teach the method as specified in the parent claim 11 above. 
Turner further teaches:
 “wherein said step of determining includes reading data stored in a sector and determining that said read data is relevant data” (Paragraph [0046] (partition table and file system data are read and parsed to identify the existence of files and sectors to which individual files correspond)).

As per claim 27, the claim is rejected based upon the same rationale given for the parent claim 11 and the claim 8 above.

As per claim 28, the claim is rejected based upon the same rationale given for the parent claim 11 and the claim 9 above.

As per claim 29, the claim is rejected based upon the same rationale given for the parent claim 11 and the claim 10 above.

As per claim 30:
Turner, Stewart and Haggerty teach the method as specified in the parent claim 29 above. 
Turner further teaches:
 “further comprising said device copying said higher priority region prior to copying said lower priority region” (Paragraph [0119] (the imager could be more `intelligent and target specific information)).

As per claim 31:
Turner teaches:
“A method for improving performance of a forensic duplication of a data source, wherein said data source is divided into a plurality of sectors, wherein said plurality of sectors are allocated according to an order of storage, the method comprising” (Paragraph [0021], Paragraph [0035], Paragraph [0118], Paragraph [0141] and Paragraph [0142] (a method for forensic capture and analysis of digital evidence for investigation of at least one source comprising  the steps of: copying digital data (duplication of data) from a data source into one or more evidence files where digital evidence bag (DEB) significantly streamlines the processing of digitally based evidence and the location of a particular file on a disk could be recorded in physical sector locations, the method comprising))
“a forensic device selectively communicating with the data source” (Paragraph [0047] (the apparatus comprising: means for copying digital data from a data source into one or more evidence files))
“and said device copying in a forensically sound manner, to a storage associated with said device, said at least one allocated sector” (Paragraph [0065] and Paragraph [0067] (a Digital Evidence Bag (DEB) comprises a tag file  and one or more evidence units (EU, such DEB's allow digital information of almost any size and from any source to be stored (copied) in a forensically sound manner)).
Turner does not EXPLICITLY teach: said device determining that at least one of said plurality of sectors on said data source has been allocated; said device determining that at least one sector on said data source has never been allocated; said device identifying as relevant every said at least one allocated sector; said device identifying as not relevant said at least one sector that has never been allocated.
However, Stewart teaches:
“said device determining that at least one of said plurality of sectors on said data source has been allocated” (Paragraph [0041] and Paragraph [0046] (electronic data is organized in a manner well known, is divided into multiple sectors, each sector being configured to store at most a predetermined amount of electronic data or information. divided into multiple sectors, each sector being configured to store at most a predetermined amount of electronic data or information and maintains structured information describing every allocated sector used))
“said device determining that at least one sector on said data source has never been allocated” (Paragraph [0041] and Table 1 (various sectors are unused or unallocated and available for additional files to be written)).
Also, Haggerty teaches:
 “said device identifying as relevant every said at least one allocated sector” ((Paragraph [0030], Paragraph [0032] and Paragraph [0033] (it is common for data to be organized in segments (sometimes referred to as blocks, clusters or sectors), the use of identification data can efficiently direct an analyst to the relevant areas or allow particular data to be identified (device identifying as relevant with least one allocated sector) and it allows a data store to be searched relatively quickly))
“said device identifying as not relevant said at least one sector that has never been allocated” ((Paragraph [0031], Paragraph [0033], Paragraph [0046] and Paragraph [0048] (an application of the invention is in searching raw data for evidence of illegal or suspicious digital pictures resident or deleted (allocated currently or previously) on the hard disk drive, can identify that a file of interest (relevant) was stored in the data store (that is irrelevant was unallocated or not stored), the data structure containing the information of relevance (relevant or irrelevant) for a user in a manner that can be accessed and managed and only the relevant segment of the file is read from the mass storage device where irrelevant could be anything else except relevant)).
At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Turner, Stewart and Haggerty to have “said device determining that at least one of said plurality of sectors on said data source has been allocated; said device determining that at least one sector on said data source has never been allocated; said device identifying as relevant every said at least one allocated sector; said device identifying as not relevant said at least one sector that has never been allocated” as it helps in providing forensics a high degree of precision in order to fully analyze the relevant data (Stewart, Paragraph [0007] and it allows particular data to be identified through the use of identification data associated with the particular data where it is possible to detect the particular data even if the data store includes a copy of the particular data in which some of the data values have been changed (Haggerty, Paragraph [0030]). 
Therefore, it would have been obvious to combine Turner, Stewart, and Haggerty to obtain the invention.

As per claim 32, the claim is rejected based upon the same rationale given for the parent claim 31 and the claim 5 above.

As per claim 33:
Turner, Stewart and Haggerty teach the method as specified in the parent claim 31 above. 
Stewart further teaches:
“wherein said identifying as relevant includes determining that said allocated sector contains current data” (Paragraph [0041] (a plurality of files, denoted by common numerals within various sectors, are incorporated in electronic data)).

As per claim 35:
Turner teaches:
“An apparatus for performing an improved  forensic investigation of a data source, wherein said data source is divided into a plurality of sectors, wherein said plurality of sectors are allocated according to an order of storage, the apparatus comprising” (Paragraph [0021], Paragraph [0035], Paragraph [0118], Paragraph [0141] and Paragraph [0142]  wherein Turner’s teachings of (an apparatus for forensic capture and analysis digital evidence for investigation of at least one source where digital evidence bag (DEB) significantly streamlines the processing of digitally based evidence and the location of a particular file on a disk could be recorded in physical sector locations, the method comprising)) 
“a non-transitory machine readable medium” (Paragraph [0043] and Paragraph [0057] (a data storage medium which provides for computer software in a machine-readable form))
“and a plurality of instructions in the machine readable medium, which when executed by a processing machine, enable the processing machine to perform operations comprising” (Paragraph [0046] and Paragraph [0057] (a program for a computer having respective code portions and data structures to perform the steps of the methods and to carry out every function of the apparatus))
“communicate with the data source” (Paragraph [0047] and Paragraph [0127] (a mult-processor configured for copying digital data from a data source into one or more evidence files)).
Turner does not EXPLICITLY teach: determine that at least one of said plurality of sectors on said data source has been allocated; determine that at least one of said plurality of sectors on said data source has never been allocated; identify as relevant said at least one allocated sector; based on said processor identifying said at least one allocated sector as relevant, identify as relevant at least one other of said plurality of sectors which precede, in said order of storage, said at least one allocated sector; and identify as irrelevant said at least one sector that has never been allocated.
However, Stewart teaches:
“determine that at least one of said plurality of sectors on said data source has been allocated” (Paragraph [0041] and Paragraph [0046] (electronic data is organized in a manner well known, is divided into multiple sectors, each sector being configured to store at most a predetermined amount of electronic data or information.divided into multiple sectors, each sector being configured to store at most a predetermined amount of electronic data or information and maintains structured information describing every allocated sector used))
“determine that at least one of said plurality of sectors on said data source has never been allocated” (Paragraph [0041] and Table 1 (various sectors are unused or unallocated and available for additional files to be written)).
Also, Haggerty teaches:
 “identify as relevant said at least one allocated sector” (Paragraph [0032] and Paragraph [0033] (it is common for data to be organized in segments (sometimes referred to as blocks, clusters or sectors) and the use of identification data can efficiently direct an analyst to the relevant areas)).
“based on said processor identifying said at least one allocated sector as relevant, identify as relevant at least one other of said plurality of sectors which precede, in said order of storage, said at least one allocated sector” (Paragraph [0046], Paragraph [0048] and Paragraph [0055] (the file is segmented and stored in a plurality of segments which may be sequentially ordered, an end of file (EOF) indicator located immediately after the final byte of the last segment, the file system reads data from the relevant segment up to the EOF indicator and a single segment can be located when immediately preceding and immediately succeeding segments are related to the same file))
“and identify as irrelevant said at least one sector that has never been allocated” (Paragraph [0031], Paragraph [0033] and Paragraph [0046] (an application of the invention is in searching raw data for evidence of illegal or suspicious digital pictures resident or deleted (allocated currently or previously) on the hard disk drive, can identify that a file of interest (relevant) was stored in the data store and the data structure containing the information of relevance (relevant or irrelevant) for a user in a manner that can be accessed and managed where irrelevant could be anything else except relevant)).
At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Turner, Stewart and Haggerty to have “determine that at least one of said plurality of sectors on said data source has been allocated; determine that at least one of said plurality of sectors on said data source has never been allocated; identify as relevant said at least one allocated sector; based on said processor identifying said at least one allocated sector as relevant, identify as relevant at least one other of said plurality of sectors which precede, in said order of storage, said at least one allocated sector; and identify as irrelevant said at least one sector that has never been allocated” as it helps in providing forensics a high degree of precision in order to fully analyze the relevant data (Stewart, Paragraph [0007] and it allows particular data to be identified through the use of identification data associated with the particular data where it is possible to detect the particular data even if the data store includes a copy of the particular data in which some of the data values have been changed (Haggerty, Paragraph [0030]). 
Therefore, it would have been obvious to combine Turner, Stewart, and Haggerty to obtain the invention. 

Claim 2, 20, 24-26 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Turner Philip Bryan (US PGPUB 20080195543) in view of Stewart et al (US PGPUB 20120254203) and in further view of in view of Haggerty et al (US PGPUB 20090287647) and Heller et al (US PGPUB 20090307251).

As per claim 2:
Turner, Stewart and Haggerty teach the method as specified in the parent claim 1 above. 
Haggerty further teaches:
“The method according to claim 1 further including said device copying, to a storage associated with said device, said at least one other of said plurality of sectors which precedes, in said order of storage, said at least one allocated sector” (Paragraph [0048] and Paragraph [0055] (an image of interest (relevant) is stored on the mass storage device with all of its constituent segments stored on the mass storage device, the file system reads data from the relevant segment up to the EOF indicator, and a segment can be located when immediately preceding and immediately succeeding segments are related to the same file)).
Turner, Stewart and Haggerty do not EXPLICITLY teach: and said device not copying said at least one sector that has never been allocated.
Heller further teaches:
 “and said device not copying said at least one sector that has never been allocated” (Paragraph [0018] (the internal data structures that determine which data is allocated or unallocated are operating system dependent and the program that is doing the backup must be aware of the particular operating system's so-called allocation map if it is to not copy unallocated space)).
At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Turner, Stewart, Haggerty  and Heller to have “and said device not copying said at least one sector that has never been allocated” as it reduces the forensic backup size as the program that takes the Image Backup also knows which areas have usable data or relevant data and which areas are free to be used by an operating system to store new data (Heller, Paragraph [0014]). 
Therefore, it would have been obvious to combine Turner, Stewart, Haggerty and Heller to obtain the invention.

As per claim 20:
Turner, Stewart and Haggerty teach the method as specified in the parent claim 18 above.
Turner, Stewart and Haggerty do not EXPLICITLY teach: and said device not copying said at least one sector that has never been allocated.
Heller further teaches:
 “said device determining that said another region includes only sectors which have never been allocated and wherein said value and said another value are different values” (Paragraph [0016] (the operating system often has a bit map of one-bit-per-cluster indicating which clusters have been allocated to users by the operating system and which are free to be allocated)).
At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Turner, Stewart, Haggerty  and Heller to have “said device determining that said another region includes only sectors which have never been allocated and wherein said value and said another value are different values” as it reduces the forensic backup size as the program that takes the Image Backup also knows which areas have usable data or relevant data and which areas are free to be used by an operating system to store new data (Heller, Paragraph [0014]). 
Therefore, it would have been obvious to combine Turner, Stewart, Haggerty and Heller to obtain the invention.

As per claim 24, the claim is rejected based upon the same rationale given for the parent claim 11 and the claims 2 and 5 above.

As per claim 25:
Turner, Stewart and Haggerty teach the method as specified in the parent claim 11 above. 
Stewart further teaches:
 “said device defining a subset of at least two of said plurality of sectors as a region, said device determining that each of said at least two of said plurality of sectors has never been allocated” (Paragraph [0049] (electronic data is divided into as many segments as correspond to the number of processors available to system the file in the allocation table have corresponding bits indicate as free))
“said device determining that each of said at least two of said plurality of sectors has never been allocated” (Paragraph [0041] and Table 1 (various sectors are unused or unallocated and available for additional files to be written)).
Turner, Stewart and Haggerty do not EXPLICITLY teach: “and said device not copying said region to said storage as a result of said determining step.
Heller further teaches:
““and said device not copying said region to said storage as a result of said determining step” (Paragraph [0018] (the internal data structures that determine which data is allocated or unallocated are operating system dependent and the program that is doing the backup must be aware of the particular operating system's so-called allocation map if it is to not copy unallocated space)).
At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Turner, Stewart, Haggerty  and Heller to have “and said device not copying said region to said storage as a result of said determining step” as it reduces the forensic backup size as the program that takes the Image Backup also knows which areas have usable data or relevant data and which areas are free to be used by an operating system to store new data (Heller, Paragraph [0014]). 
Therefore, it would have been obvious to combine Turner, Stewart, Haggerty and Heller to obtain the invention.

As per claim 26:
Turner, Stewart and Haggerty teach the method as specified in the parent claim 25 above. 
Turner, Stewart and Haggerty do not EXPLICITLY teach: further comprising said device storing dummy values on said storage for said region.
Heller further teaches:
 “further comprising said device storing dummy values on said storage for said region” (Paragraph [0019] (unallocated space on a computer's disk generally has a more-or-less-random bit pattern but that bit pattern is generally of little use to the owner of the computer's disk)).
At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Turner, Stewart, Haggerty  and Heller to have “further comprising said device storing dummy values on said storage for said region” as it reduces the forensic backup size as the program that takes the Image Backup also knows which areas have allocated data and which areas are free to be used by an operating system to store new data (Heller, Paragraph [0013]). 
Therefore, it would have been obvious to combine Turner, Stewart,  Haggerty and Heller to obtain the invention. 

As per claim 34:
Turner, Stewart and Haggerty teach the method as specified in the parent claim 31 above.
Turner, Stewart and Haggerty do not EXPLICITLY teach: said device not copying said at least one sector that has never been allocated.
Heller further teaches:
 “said device not copying said at least one sector that has never been allocated” (Paragraph [0018] (the internal data structures that determine which data is allocated or unallocated are operating system dependent and the program that is doing the backup must be aware of the particular operating system's so-called allocation map if it is to not copy unallocated space)).
At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Turner, Stewart, Haggerty  and Heller to have “said device not copying said at least one sector that has never been allocated” as it reduces the forensic backup size as the program that takes the Image Backup also knows which areas have usable data or relevant data and which areas are free to be used by an operating system to store new data (Heller, Paragraph [0014]). 
Therefore, it would have been obvious to combine Turner, Stewart, Haggerty and Heller to obtain the invention.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Aszmann et al (USPGPUB 20140089628), “A process of determining explicitly free data space in computer data storage systems with implicitly allocated data space through the use of information provided by a hosting computer system with knowledge of what space allocated is currently being used at the time of a query, is provided. In one embodiment, a File System ("FS") is asked to identify clusters no longer in use which is then mapped to physical disks as visible to an Operating System ("OS"). The physical disks are mapped to simulated/virtualized volumes presented by a storage subsystem”.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMAL K DEWAN whose telephone number is (571) 272-2196.  The examiner can normally be reached on Mon-Fri 8:00 AM – 5:00 PM (EST).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONY MAHMOUDI can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Kamal K Dewan/
Examiner, Art Unit 2163



/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163